Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 1 of 10 PageID #: 264




                  EXHIBIT 12
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 2 of 10 PageID #: 265




I, Pi Yin Chiang, hereby declare:
That I possess advanced knowledge of Mandarin and English. My qualifications are as follows:

    •   BA from National Cheng Chi University in Taipei Taiwan and an MBA from Baruch College
    •   20 years of experience in the translation and interpretation field
    •   A New York court certified interpreter in 2018
The attached translation of “2-No. 25323977-CNIPA decision” and “4-No. 8571479-CNIPA re-
examination decision” is, to the best of my knowledge and belief, a true and accurate translation from
Mandarin to English.


All statements made in this declaration of my own knowledge are true and all statements made on
information and belief are believed to be true. I make these statements with the understanding that willful
false statements are the like are punishable by fine or imprisonment, or both.


I declare under penalty of perjury that the forgoing is true and correct.


Executed on this 5th day of March, 2021.


At: email




                                                                    _____________________
                                                                    Pi Yin Chiang




                                                                                        Exhibit 12, Page 1
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 3 of 10 PageID #: 266




                                                              Exhibit 12, Page 2
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 4 of 10 PageID #: 267




                                                              Exhibit 12, Page 3
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 5 of 10 PageID #: 268




                                                                                 Exhibit 12, Page 4
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 6 of 10 PageID #: 269




                                                              Exhibit 12, Page 5
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 7 of 10 PageID #: 270




                        China National Intellectual Property Administration
                                                         (2020) Trademark Yi Zi No. 0000000109

_____________________________________________________________________________
The decision of granting the registration of the No. 25323977 “EMERSON QUIET KOOL” trademark
The Objector: EMERSON QUIET KOOL Co., Ltd.
Attorney: Guangdong Zhongyi Law Firm
The Respondent: Emerson Electric Company
Attorney: Beijing JunHe LLP


         The Objector EMERSON QUIET KOOL Co., Ltd. filed an objection to the No. 25323977
“EMERSON QUIET KOOL” trademark, which was preliminarily reviewed by our Office and published
in the 1595th “Trademark Bulletin”. Our Office accepted the case in accordance with the relevant
provisions of the Trademark Law. The Respondent has made a reply within the prescribed time limit.
        Based on the reasons and facts stated by the parties, upon review, our Office believes that:
         The “EMERSON QUIET KOOL” trademark in question is designated to be used on the Class 11
“air conditioning equipment; air conditioners; air cooling equipment” and other commodities. The
trademark application date is July 14, 2017. The Objector claimed that the Respondent maliciously and
preemptively registered the “EMERSON QUIET KOOL” trademark that was used earlier by the objector
and had a certain influence. However, evidence such as a copy of its trademark registration in the United
States provided by the Objector is not sufficient to prove that before the trademark in question was
registered, “EMERSON QUIET KOOL” has been used as a trademark on the same or similar “air
conditioning device; air conditioner; air cooling device” products in China and has a certain influence.
After investigation, the Respondent has applied for the registration of the No. 8571479 “EMERSON
QUIET KOOL” trademark on the Class 11 on August 13, 2010, and that trademark has been approved for
use, so the above claims of the Objector cannot be established.




                                                                                         Exhibit 12, Page 6
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 8 of 10 PageID #: 271



       In accordance with Article 35 of the Trademark Law, our Office decided: the registration of No.
25323977 “EMERSON QUIET KOOL” trademark shall be granted.
        According to Article 35 of the Trademark Law, if the objector disagrees with this decision, he or
she can go through an appeal process through the China National Intellectual Property Administration to
declare the registration invalid in accordance with the provisions of Article 44 and Article 45 of the
Trademark Law.


[seal:] China National Intellectual Property Administration/January 2nd , 2020/Trademark examination
stamp/ 1101081467331




                                                                                        Exhibit 12, Page 7
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 9 of 10 PageID #: 272




                                                                                                 Beijing       Stamp


                                                                           Local register mail    Business Letter 6-98
                                                                           00025 gram




            20th Floor, China Resources Building, Jianguomen
            North Street, Dongcheng District, Beijing

            Beijing JunHe LLP



                                                   Trademark Office of the China National Intellectual Property
                                                   Administration

                                                   Address: No. 1 Chama South Street, Xicheng District, Beijing

                                                   Zip code: 100055




                                                                                         Exhibit 12, Page 8
Case 1:20-cv-01449-LPS Document 8-12 Filed 03/05/21 Page 10 of 10 PageID #: 273




   Dong Dan (T ou) 1
                       Beijing




                                               Langfang Yonghua Paper Plastic Product
                                               Factory
                                               Standard GB/T 1416-2003
                                               Volume: 200000
                                               Produced in 2019
                                               Supervised by Hebei Postal Management
                                               Bureau
                                               05-R018-C5 domestic envelope




                                                                            Exhibit 12, Page 9
